           Case 8:20-bk-03608-CPM         Doc 65-13    Filed 05/26/20    Page 1 of 5




                 Exhibit 11—April 16, 2020, Termination Notice as to 28 Locations




DOCS_DE:228658.7 18037/004
           Case 8:20-bk-03608-CPM         Doc 65-13      Filed 05/26/20     Page 2 of 5




April 16, 2020
Via Email and FedEx (email: nick_peters@earthlink.net)
CFRA, LLC
CFRA Tri-Cities, LLC
288 Spottis Woode Court
Clearwater, FL 33756A
Attn: Mr. Nicholas Peters

Re: NOTICE OF DEFAULT AND TERMINATION
Dear Mr. Peters:
This letter shall serve as written notice of your default of the Franchise Agreements entered into
between CFRA, LLC and CFRA Tri-Cities, LLC on the one hand (collectively, “CFRA”); and
IHOP Restaurants LLC and IHOP Franchisor LLC on the other, relating to the 28 IHOP
restaurants at the following locations (the “Restaurants”):

     1.     4098 Nolensville Rd.                         Nashville            TN
     2.     2219 Gallatin Pike                           Madison              TN
     3.     9940 Pineville Matthews Rd                   Pineville            NC
     4.     1412 Richmond Rd                             Williamsburg         VA
     5.     1540 General Booth Blvd 589                  Virginia Beach       VA
     6.     3179 Linden Dr                               Bristol              VA
     7.     1740 Rio Hill Center                         Charlottesville      VA
     8.     700 E Dixon Rd                               Shelby               NC
     9.     16815 Caldwell Creek Drive                   Huntersville         NC
     10.    6800 Charlotte Pike                          Nashville            TN
     11.    336 S. Sharon Amity Rd.                      Charlotte            NC
     12.    476 River Highway                            Mooresville          NC
     13.    1203 Murfreesboro Rd IH90                    Franklin             TN
     14.    16015-A Lancaster Hwy                        Charlotte            NC
     15.    2214 Elliston Place                          Nashville            TN
     16.    825 Nashville Pike Suite D                   Gallatin             TN
     17.    5335 Ballantyne Commons Pkwy Ste 200         Charlotte            NC
     18.    702 Blowing Rock Road                        Boone                NC
           Case 8:20-bk-03608-CPM          Doc 65-13     Filed 05/26/20     Page 3 of 5
April 16, 2020
Page 2




     19.    3001 Hillsborough St. Suite 116               Raleigh              NC
     20.    5815 Highland Shoppes Dr Suite 100            Charlotte            NC
     21.    1602 Haynes Street                            Clarksville          TN
     22.    110 E Parris Ave                              High Point           NC
     23.    3191 N Main St                                Anderson             SC
     24.    817 First Colonial Rd                         Virginia Beach       VA
     25.    134 W. Woodlawn Rd                            Charlotte            NC
     26.    5016 Old Hickory Blvd                         Hermitage            TN
     27.    5420 Target Dr.                               Antioch              TN
     28.    8146 S. Tryon St.                             Charlotte            NC

On March 24, 2020, CFRA first notified IHOP of CFRA’s intentions to permanently close the
Restaurants. In response, that same day, IHOP attempted to work with CFRA and provided
CFRA with approval to close on a temporary basis. However, since that time, CFRA has
reiterated multiples times and unequivocally its intention not to reopen the Restaurants and to
permanently close and abandon them.
In addition, as reflected in the attached Exhibit A, CFRA has past due financial obligations
totaling $534.287.00, which includes, but is not limited to, past due royalty payments,
advertising expenditures, rent, and equipment lease payments owed under the respective
Franchise Agreements, Lease Agreements, and Equipment Leases for the Restaurants. IHOP
previously provided CFRA with the opportunity to defer certain of these payments and enter into
a Deferral Agreement, which CFRA never executed. However, based on CFRA’s unauthorized
permanent closure of the Restaurants, CFRA is no longer in good standing and the Deferral
Agreement is now void.
Pursuant to the respective Franchise Agreements for the Restaurants (the “Agreements”), CFRA
is hereby put on notice of its default of the Agreements, and of IHOP’s termination of the
Agreements based on CFRA’s unauthorized closure and abandonment of the Restaurants. Under
the relevant provisions of the Agreements, such closures constitute an incurable material breach
and subjects these Agreements to immediate termination. Accordingly, the Agreements are
terminated effective as of the date of this notice.
Nothing in this letter shall be construed to modify or limit any rights or remedies of IHOP. IHOP
expressly reserves all of its rights with respect to any and all remedies at law or in equity, under
          Case 8:20-bk-03608-CPM           Doc 65-13      Filed 05/26/20     Page 4 of 5
April 16, 2020
Page 3




the Franchise Agreements, and any other contract, or any other source of right or remedy.
Neither this letter nor any action taken or not taken by IHOP, including, but not limited to,
continuing to do business, accepting records, accepting money, or any other action or inaction,
shall be deemed to be a waiver of IHOP’s right to any remedies or a waiver of any other rights or
actions IHOP may have against you. Similarly, IHOP does not waive any other default or breach
of the Franchise Agreements, Guarantees, or any other contracts that are not addressed in this
letter. Nothing in this letter shall be construed to modify, extend, or limit the effect of any other
notice of default you may have received.


Sincerely,




Charles Scaccia
SVP, Operations
                                                  Case 8:20-bk-03608-CPM                       Doc 65-13      Filed 05/26/20             Page 5 of 5
                                                                                              Exhibit A
CFRA Closed Locations ‐ Total Due Data as of 4/15/20

      #       Address                                  City              State   Royalty       Advertising    Rent        Percent Rent   Equipment     CAM          Other       Total
0470‐20       4098 Nolensville Rd                      Nashville         TN          $5,965          $3,977     $20,280             $0            $0           $0          $0     $30,222
0476‐20       2219 Gallatin Pike N                     Madison           TN          $4,109          $2,740     $20,550             $0            $0           $0          $0     $27,399
0477‐10       9940 Pineville Matthews Rd               Pineville         NC          $3,845          $2,564     $18,750             $0            $0           $0          $0     $25,159
0530‐10       1412 Richmond Rd                         Wiliamsburg       VA          $2,351          $1,567          $0             $0            $0           $0        $122      $4,040
0585‐10       1540 General Booth Bvld                  Virginia Beach    NC          $3,294          $2,196     $29,700             $0            $0           $0        $125     $35,315
0589‐30       3179 Linden Dr                           Bristol           VA          $6,051          $2,854     $27,930             $0        $3,540           $0          $0     $40,376
0595‐10       1740 Rio Hill Center Rd                  Charlottesville   VA          $4,836          $3,224     $29,400             $0            $0           $0          $0     $37,460
3105‐00       700 E Dixon Rd                           Shelby            NC          $3,396          $2,264          $0             $0            $0           $0        $248      $5,907
3139‐00       16815 Caldwell Creek Dr                  Huntersville      NC          $4,371          $2,914          $0             $0            $0           $0          $0      $7,286
3326‐00       6800 Charoltte Pike                      Nashville         TN          $4,122          $2,748          $0             $0            $0           $0        $122      $6,992
3327‐00       336 S. Sharon Amity Rd                   Charottle         NC          $4,755          $3,170          $0             $0            $0           $0          $0      $7,924
3367‐00       476 River highway                        Moorseville       NC          $3,163          $2,109          $0             $0            $0           $0          $0      $5,272
3383‐00       1203 Mufreesboro Rd                      Franklin          TN          $3,431          $2,287          $0             $0            $0           $0          $0      $5,718
3423‐00       16015‐A Lancaster Hwy                    Charottle         NC          $4,697          $3,131          $0             $0            $0           $0          $0      $7,828
3427‐00       Elliston Pl                              Nashville         TN          $3,093          $2,062          $0             $0            $0           $0        $122      $5,278
3450‐00       825 Nashville Pike                       Gallatin          TN          $2,992          $1,995          $0             $0            $0           $0          $0      $4,987
3453‐00       5335 Ballantyne Rd Commons Pkwy          Charottle         NC          $3,019          $2,012          $0             $0            $0           $0          $0      $5,031
3472‐00       702 Blowing Rock RD                      Boone             NC          $2,596          $1,731          $0             $0            $0           $0          $0      $4,326
3487‐00       3001 Hillsborgh St                       Raleigh           NC          $2,745          $1,830          $0             $0            $0           $0        $122      $4,697
3488‐00       5815 Highland Shoppes                    Charottle         NC          $3,428          $2,286          $0             $0            $0           $0          $0      $5,714
3502‐00       1602 Haynes St                           Clarksville       TN          $3,720          $2,480          $0             $0            $0           $0          $0      $6,200
4407‐10       110 E Parris Ave                         High Point        NC          $6,505          $3,410     $19,320             $0        $2,780           $0          $0     $32,016
4416‐30       3191 N. Main St                          Andrson           SC          $4,492          $3,494     $21,537             $0            $0         $262        $122     $29,907
4424‐10       817 Frist Colonial Rd                    Virginia Beach    VA          $6,329          $3,180     $30,510             $0        $3,120           $0          $0     $43,139
4431‐20       134 W Woodlawn Rd                        Charottle         NC          $6,892          $3,428     $23,100             $0        $3,500           $0          $0     $36,921
4442‐20       5016 Old Hickory Bvld                    Hermitage         TN          $4,947          $2,345     $21,150             $0        $2,860           $0          $0     $31,302
4451‐20       5420 Target Dr                           Antioch           TN          $7,052          $3,788     $21,450             $0        $2,740           $0        $122     $35,152
4506‐10       8146 S. Tryon St                         Charottle         NC          $2,985          $3,650     $32,515             $0        $3,360         $210          $0     $42,720
                                                       TOTAL                       $119,182         $75,434    $316,192             $0       $21,900         $473      $1,107    $534,287
